            CASE 0:21-cv-01015-PJS-DTS Doc. 11 Filed 05/10/21 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                                 DISTRICT OF MINNESOTA


My Pillow, Inc., DBA MyPillow,
                                           Case No. 21-cv-1015 (PJS-DTS)
       Plaintiff,

       v.                                  ORDER

US Dominion, Inc., et al.,

       Defendants.


      Before the Court is Defendants’ Consent Motion for Extension of Time to Answer

or Otherwise Respond to Plaintiff’s Complaint (Dkt. No. 8). Plaintiff consents to an

extension of time within which to answer or otherwise respond to the Complaint, up to

and including June 21, 2021.

      IT IS HEREBY ORDERED; the motion is GRANTED and the time for Defendants

to answer or otherwise respond to Plaintiff’s Complaint is extended to and including

June 21, 2021.


Dated: May 10, 2021                          __s/David T. Schultz_____
                                             DAVID T. SCHULTZ
                                             U.S. Magistrate Judge
